11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Randy Virgil Echols,                         * From the 220th District
                                               Court of Comanche County,
                                               Trial Court No. CR-03450.

Vs. No. 11-12-00149-CR                       * August 22, 2013

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

    This court has inspected the record in this cause and concludes that there is error in
the judgment below. Therefore, in accordance with this court’s opinion, we modify
the trial court’s judgment to reflect that the amount of court costs is $505. As
modified, we affirm.